Citation Nr: 0308732	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-12 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Determination of a proper initial rating for a low back 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from July 1994 to December 
1998.  

This matter arises from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
a low back disorder, characterized as lumbosacral strain.  By 
that decision, an initial 10 percent evaluation was assigned, 
effective from December 23, 1998.  The veteran filed a timely 
appeal, but before the case was referred to the Board of 
Veterans' Appeals, he was afforded a VA rating examination in 
June 1999.  Pursuant to the results of VA rating examination, 
the veteran was granted an increased 20 percent initial 
evaluation by a May 2000 rating decision.  The veteran later 
informed the VA that he had moved from St. Petersburg, 
Florida, to New York City, and his claims file was 
subsequently transferred to the New York City RO.  The 
veteran has continued his appeal, contending that the 
severity of his low back disorder warrants assignment of an 
initial disability evaluation in excess of 20 percent.  The 
case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's low back disorder is objectively shown to 
involve symptomatology consistent with severe low back 
strain, and is objectively shown to be productive of severe 
limitation of motion due to pain, and also disc degeneration 
and bulging of the discs at L3-L4 and L4-L5.  

3.  The veteran's lumbar spine is not objectively shown to be 
ankylosed or to involve intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for assignment of an initial 40 percent 
evaluation for the veteran's low back disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his low back disorder, 
characterized as chronic lumbosacral strain, is of greater 
severity than reflected by the initially assigned 20 percent 
evaluation.  Accordingly, he seeks assignment of an initial 
evaluation in excess of 20 percent for that disability.  In 
such cases, the VA has a duty to assist the veteran in 
developing evidence to substantiate his claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
initial rating for his low back disability.  The veteran has 
also been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case and supplemental statement of the case, and in 
correspondence to the veteran dated in June 1999, February 
2002, and March 2003 have effectively provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim for an 
increased initial rating for his low back disorder, 
characterized as chronic low back strain.  The Board finds 
that such documents are essentially in compliance with the 
VA's revised notice requirements.  By that correspondence, 
the veteran was advised of the evidence necessary to 
substantiate his claim for an increased initial rating, and 
what evidence was necessary to show that the service-
connected low back disorder was of greater severity than 
reflected by the initially assigned 20 percent evaluation.  
In addition, by those documents, the veteran has been 
informed of what evidence the VA would attempt to obtain, and 
what evidence he was responsible for providing.  Further, via 
the above-captioned documents, the veteran was advised of the 
relevant statutes and regulations as were applicable to his 
claim, and of his rights and duties under the VCAA.  In view 
of the nature of the service-connected disability, as well as 
the evidence already obtained, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claims for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to an increased initial rating for a low back 
disorder, characterized as chronic low back strain has been 
obtained.  The evidence of record includes the veteran's 
service medical records, post service clinical treatment 
records, statements offered by the veteran in support of his 
claim, and the report of a VA rating examination, and post 
service clinical treatment records.  In addition, the Board 
observes that the veteran declined the opportunity to appear 
before either a Hearing Officer at the RO or before a 
Veterans Law Judge in order to present testimony at a 
personal hearing.  

By the June 1999 rating examination, the Board finds that all 
relevant aspects of his service-connected low back disability 
have been addressed to the extent practicable.  In that 
regard, while the rating examination was conducted some three 
years previously, the examiner addressed all relevant rating 
criteria necessary to evaluate the veteran's low back 
disorder.  Moreover, the veteran has not asserted that his 
low back disorder has increased in severity since that time.  
The Board finds that the rating examination report in 
conjunction with the clinical treatment records provide a 
sufficiently accurate picture of the veteran's service-
connected chronic low back strain so as to allow for an 
equitable determination of that issue without requiring 
further attempts to obtain additional clinical treatment 
records which may not be available.  Accordingly, in light of 
the foregoing, and in light of its decision in this case, the 
Board concludes that scheduling the veteran for further 
rating examinations or to obtain additional clinical 
treatment records would likely result in unnecessary delay, 
and would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the veteran's 
claim, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate his claim for an increased initial rating for a 
low back disorder, characterized as chronic low back strain.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  

Historically, service connection for a low back disorder was 
established by an April 1999 rating decision.  It was then 
determined that the objective medical evidence disclosed that 
the veteran suffered from chronic low back strain, and an 
initial 10 percent evaluation was assigned, effective from 
December 23, 1998.  The veteran filed a timely appeal, and 
was ultimately afforded a VA rating examination in June 1999.  
In any event, before the veteran's case was referred to the 
Board, an increased 20 percent initial evaluation was granted 
pursuant to a May 2000 rating decision.  The veteran 
subsequently submitted notice that he had moved from St. 
Petersburg, Florida, to New York City, New York, and his 
claims file was transferred to the New York RO.  The veteran 
has since continued his appeal, and the case is now before 
the Board for resolution.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

Private clinical treatment notes dating from February through 
April 1999 disclose that the veteran was seen by a 
chiropractor for chronic severe low back pain throughout that 
period.  The veteran was then diagnosed with lumbar 
strain/sprain, lumbalgia, and myofascitis.  Such pain was 
found to restrict the veteran's range of motion in the lumbar 
spine, and he underwent range of motion enhancing and 
stretching exercises.  The actual range of motion in the 
veteran's lumbar spine was not indicated, however.  

The report of the June 1999 VA rating examination discloses 
that the veteran complained of experiencing chronic low back 
pain which limited his mobility and range of motion.  
According to the veteran, his low back pain was at its most 
severe in the morning hours.  On a scale of one to ten, the 
veteran indicated that his pain was at a nine level.  He 
reported daily use of a back brace, and that he would 
occasionally use a cane in the morning hours when the back 
pain was most intense.  On examination, the veteran was not 
shown to have any fixed deformity or postural abnormality in 
his lower back.  He did have moderate paravertebral muscle 
spasm along the left lower thoracic and lumbar vertebra.  
Insofar as pain was reported, such was limited to the 
lumbosacral area and did not radiate into the extremities.  
Range of motion studies disclosed that the veteran had 64 
degrees of forward flexion, 18 degrees of backward extension, 
lateral flexion to the left and right was 28 and 22 degrees, 
respectively, and rotation to the left and right was to 20 
and 15 degrees, respectively.  The examiner noted that the 
veteran's range of motion was affected by pain, fatigue, 
incoordination, and altered by repetition.  The veteran had 
previously indicated that he experienced flare-ups 
approximately twice per week, but that the pain was generally 
daily and continuous, worse in the morning hours.  The 
examiner noted that previous X-rays disclosed moderate lower 
lumbar and lumbosacral disc derangement with lumbosacral 
transitional vertebra.  An MRI of the lumbar spine was 
conducted, and showed that the veteran had disc degeneration 
of L3-L4 and L4-L5 disc interspace associated with bulging of 
the discs.  There was no demonstrable spinal stenosis or 
herniated disc.  

The veteran's service-connected low back disorder, 
characterized as chronic low back strain is evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Pursuant to those criteria, assignment of a 20 
percent evaluation is warranted where there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  Assignment of a 40 
percent evaluation is contemplated where there is severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Under Diagnostic Code 
5295, a 40 percent evaluation is the highest rating 
available.  Id.  

Other potentially applicable diagnostic criteria are set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Under those criteria, the veteran's low back disability is 
evaluated on the basis of limitation of motion.  While such 
cannot be added to the veteran's disability rating under 
Diagnostic Code 5295, see 38 C.F.R. § 4.14, those criteria 
may be considered if the veteran might be afforded a 
disability rating in excess of 20 percent for his low back 
disability.  Under Diagnostic Code 5292, a 10 percent 
evaluation is contemplated for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation is warranted for 
moderate limitation of motion, and a 40 percent disability 
rating, the highest evaluation available under Diagnostic 
Code 5292, is contemplated for severe limitation of motion.  
Id.    

The Board observes that the veteran has also been shown to 
have degenerative changes in his lumbar spine, which are 
associated with the service-connected low back disability.  
Traumatic arthritis is evaluated under the criteria found at 
Diagnostic Code 5010.  Under that diagnostic code, traumatic 
arthritis is to be evaluated as degenerative arthritis under 
the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  Under those criteria, , degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation, the highest rating available under 
Diagnostic Code 5003, is contemplated where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1) to Diagnostic Code 5003 states that 
the 10 and 20 percent ratings based on X-ray findings, as set 
forth above, will not be combined with ratings based on 
limitation of motion.  Note (2) states that the 10 and 20 
percent ratings based on X-ray findings, as set forth above 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  Id.  

Here, however, the symptomatology contemplated under the 
criteria found at Diagnostic Codes 5003/5010 is incorporated 
in the evaluative criteria set forth at Diagnostic Code 5295.  
Accordingly, the veteran would not be entitled to receive a 
separate evaluation for his degenerative joint disease as 
such would constitute "pyramiding" as explained at 
38 C.F.R. § 4.14.  In any event, even though degenerative 
joint disease has been found to be a component of the 
veteran's chronic lumbar strain, the evaluative criteria 
found at Diagnostic Code 5295 afford him a higher rating, and 
as such, will be the criteria under which his disability is 
rated.  In that regard, the Board also notes that the 
veteran's low back disability is not shown to involve 
intervertebral disc syndrome, and his low back is not shown 
to be ankylosed.  Accordingly, the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5289 and 5293 will not be 
addressed.  

The Board has reviewed the foregoing, and after applying the 
relevant rating criteria to the objective medical evidence, 
concludes that the evidence supports a grant of an initial 40 
percent evaluation for the veteran's service-connected low 
back disorder, diagnosed as chronic lumbosacral strain.  
Here, the Board observes that in the Brief on Appeal dated in 
April 2003 and submitted by the veteran's service 
representative, normal range of motion in the lumbar spine 
was 95 degrees of forward flexion, 35 degrees of backwards 
extension, 40 degrees of lateral flexion, and 35 degrees of 
rotation.  The veteran's service representative indicated 
that such ranges of motion were derived from the Physicians' 
Guide for Disability Evaluation Examinations.  While perhaps 
not completely dispositive on the issue of what constitutes 
"normal" range of motion in the lumbar spine, for purposes 
of evaluating the severity of the veteran's low back disorder 
in the context of this case only, the Board accepts such 
figures as representative of normal range of motion for the 
lumbar spine.  

Here, the veteran was objectively shown to have significantly 
reduced limitation of motion due to pain in his lower back.  
Range of motion in all areas was very nearly restricted by 
half, and such was due to pain.  Applying the criteria found 
at Diagnostic Code 5292, the Board finds that such limitation 
of motion can reasonably be characterized as severe, 
particularly when taking the limiting effects of pain and 
weakness into consideration.  See generally 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  Accordingly, under Diagnostic 
Code 5292, the veteran would be entitled to receive an 
initial 40 percent evaluation for severe limitation of motion 
of the lumbar spine.  

Further, the Board notes that under the standards found at 
Diagnostic Code 5295, the veteran has not been shown to meet 
all of the specific criteria for assignment of a 40 percent 
evaluation.  For example, he has not been shown to manifest 
listing of the whole spine to the opposite side, or to have 
positive Goldthwaite's sign.  The veteran has, however, been 
shown to have at least marked limitation of motion on forward 
bending in the standing position, and loss of lateral motion.  
The criteria for Diagnostic Code 5295 contemplate assignment 
of a 40 percent evaluation where all of the above symptoms 
are present, or in this case, where there are some of the 
above symptoms with abnormal mobility on forced motion.  
Here, it is unclear whether the veteran experiences abnormal 
mobility on forced motion, but given that his range of motion 
is so restricted as demonstrated at the time of the June 1999 
rating examination, the Board considers such limitation to be 
at least roughly commensurate with abnormal mobility.  
Accordingly, the Board finds that after consideration of 
limitation of mobility due to pain as a restrictive factor, 
the evidence here supports assignment of a 40 percent 
evaluation for the veteran's low back disorder under the 
criteria found at Diagnostic Code 5295 also.  

The Board also recognizes that the veteran does not appear to 
have been afforded a VA rating examination at the time he 
filed his claim for service connection, and that it was not 
until June 1999 that such an examination was conducted.  
Nevertheless, the symptoms as described in the private 
clinical treatment records dating from February through April 
1999 are generally consistent with the symptomatology noted 
at the time of the veteran's June 1999 rating examination.  
Therefore, the Board finds that the evidence can reasonably 
be found to support the initial assignment of a 40 percent 
disability evaluation under the provisions of either 
Diagnostic Code 5292 or 5295.  Accordingly, to that extent, 
the veteran's appeal is granted.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected chronic 
low back strain has caused marked interference with 
employment, has necessitated frequent (or any) periods of 
hospitalization following service, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Here, the Board notes that while the veteran has 
reported using a back brace regularly and occasional use of a 
cane, there is no indication that he has been rendered 
incapable of obtaining or retaining gainful employment as a 
result of his service-connected low back disorder.  The Board 
recognizes that the veteran does experience significant 
discomfort at times due to low back pain, but he has 
nonetheless not been shown to have suffered any major 
impairment in his ability to work or to otherwise perform his 
normal daily activities.  To the extent that the veteran 
experiences any functional impairment resulting from his 
service-connected disability, such has not been shown to have 
necessitated any hospitalization or other significant post-
service medical treatment other than on an outpatient basis.  
Further, the Board does not dispute the veteran's contentions 
that his low back disability has caused him to experience 
chronic severe pain and discomfort.  Even so, given the 
objectively demonstrated functional impairment shown during 
the course of a clinical examination, such complaints have 
been taken into consideration in the decision to assign the 
increased initial 40 percent evaluation for his low back 
disability.  In other words, the Board finds that the regular 
schedular standards contemplate the symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that while the applicable rating 
criteria do not contemplate higher ratings for the veteran's 
chronic low back strain, other potentially applicable 
diagnostic criteria could be used if the veteran's 
symptomatology or overall disability picture warranted 
consideration of those criteria.  The Board has not found, 
however, the veteran's low back disability to be of such 
degree of severity as to warrant assignment of a higher 
rating under any potentially applicable diagnostic codes on a 
schedular basis.  Likewise then, referral for consideration 
of an extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Subject to the relevant statutes and regulations governing 
the award of monetary benefits, assignment of an initial 40 
percent evaluation for the veteran's low back disorder, 
characterized as lumbosacral strain, is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

